IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 29, 2009

                                     No. 09-60096                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



ALVARO ALVARADO-CASAS,

                                                   Petitioner
v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent




                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A075-237-502


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Alvaro Alvarado-Casas has filed a petition for review of a Board of
Immigration Appeals (“BIA”) decision denying him cancellation of removal under
the Immigration and Nationality Act. 8 U.S.C. § 1229b. The petition for review
is DENIED.
       Alvarado-Casas, a citizen of Mexico, entered the United States without
inspection on a number of occasions. He first arrived in the United States in


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-60096

1994. In 1998, he was permitted to make a voluntary departure prior to the
commencement of removal proceedings, and he returned to Mexico. Shortly
thereafter, he came back to the United States, again without inspection. Upon
discovery, he was placed in removal proceedings in 2005. The Immigration
Judge    found   Alvarado-Casas   removable.     Alvarado-Casas   applied   for
cancellation of removal or, in the alternative, voluntary departure at the
conclusion of proceedings. The immigration judge denied both applications, and
the BIA subsequently dismissed the appeal.
        To qualify for cancellation of removal, an individual must show, among
other things, ten years’ continuous physical presence in the United States. 8
U.S.C. § 1229b(b). Alvarado-Casas argues that the BIA erred in finding that his
continuous physical presence in the United States terminated in January 1998
when he departed the United States under threat of institution of removal
proceedings.
        We review the BIA’s factual findings for substantial evidence and its
rulings of law de novo. Mireles-Valdez v. Ashcroft, 349 F.3d 213, 215 (5th Cir.
2003). The BIA properly concluded that Alvarado-Casas was informed of his
choices and rights regarding his 1998 departure, that the departure was
voluntary, and that it was under threat of deportation proceedings.
        The Attorney General has determined that voluntary departure under the
threat of deportation interrupts continuous presence for the purposes of
cancellation. 8 C.F.R. § 240.64(b)(4). We have upheld the Attorney General’s
determination, finding his construction of immigration statutes entitled to
“considerable deference.” Mireles-Valdez, 349 F.3d at 215-19.
        Alvarado-Casas’s petition is DENIED.




                                       2